Citation Nr: 0213571	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  02-00 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	Elizabeth Ernst, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the veteran a waiver 
of recovery of an overpayment of nonservice-connected 
disability pension benefits.  The Committee on Waivers and 
Compromises found that there was bad faith on the part of the 
veteran in the creation of the overpayment debt owed to the 
government, in the amount of $47,515.00, which was 
subsequently recalculated to $8,185.00 by the RO in November 
2001.  The case has since been transferred to the RO in 
Togus, Maine, from where this case has been certified.  In 
July 2002, the veteran testified at a video-teleconference, 
with the undersigned Member of the Board.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  While in receipt of nonservice-connected disability 
pension, the veteran's failure to inform VA that he was 
receiving Social Security benefits demonstrated unfair or 
deceptive dealing on his part with VA for personal gain 
constituting bad faith.  


CONCLUSION OF LAW

Bad faith on the part of the veteran in the creation of the 
overpayment of improved nonservice-connected disability 
pension benefits precludes consideration of the waiver of 
recovery of the overpayment.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5302 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 1.965(b), 3.102 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the June 2000, August 2000, April 2001, 
and November 2001 correspondence addressed to the veteran, 
describing evidence the veteran needed to submit, and a 
January 2002 Statement of the Case, furnished to both the 
veteran and his representative, gave notice to the veteran of 
what the evidence of record revealed.  Additionally, these 
documents provided notice why this evidence was insufficient 
to award the benefit sought.  The veteran also testified at a 
videoconference before the undersigned.  Thus, the veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  

Factual Background

VA received the veteran's initial application for 
compensation or pension in December 1993, which showed that 
he was a self-employed artist who earned between $4,000.00 
and $5.000.00 a year selling his art work.  He was in receipt 
of no other income and had not applied to the Social Security 
Administration for benefits.  Pursuant to VA's request for 
more information, the veteran related in July 1994 that he 
was an artist, who occasionally sold his art work, and, to 
date that year, he had earned $1,200.00, but he hoped to sell 
more in 1995.  

In November 1994, VA found the veteran medically eligible for 
nonservice-connected disability pension.  In December 1994, 
VA received the veteran's completed business income report 
showing that, between December 1993 and December 1994, he 
netted $2,600.00 from the sale of his art work; and, for 
January 2001 to December 2001, he anticipated a net income of 
$1,500.00 from sales.  He also noted that he was living with 
his sons, who helped him with food, shelter and other 
expenses.  

By VA letter dated in January 1995, the veteran was notified 
that he had been awarded nonservice-connected disability 
pension, effective from January 1994, based on the financial 
information submitted by him.  The letter included 
information concerning his benefits.  There were also 
attachments to the letter detailing, in part, appellate 
rights and pertinent income information.  He was advised that 
the amount of his pension was based on the financial 
information he had recently reported, to include no income 
being received from Social Security.  He was informed that 
the amount of his monthly pension was based on his income; 
that there is a maximum annual rate of pension permitted by 
VA; that the amount of VA pension he would receive would be 
the difference between his countable income and the maximum 
amount allowed a veteran by law; and that adjustment had to 
be made to his pension whenever his income or dependency 
status changed.  He was instructed to immediately notify VA 
if his income or dependency status changed; otherwise, an 
overpayment of pension benefits might result for which he 
would be held liable.  

In May 1996, VA sent the veteran a routine reminder about 
reporting income or dependency changes immediately to VA in 
order to avoid overpayment due to those changes.  He was also 
specifically advised in the letter that if he began receiving 
Social Security he needed to notify VA immediately, 
otherwise, an overpayment of VA benefits could result which 
he would have to repay.  

In July 1996, the veteran submitted an Improved Pension 
Eligibility Verification report showing that, since January 
1995, he had received no income from any source, since he had 
moved to Mexico.  He also reported less than $20.00 receipt 
from an interest bearing bank account and $400.00 in 
unreimbursed medical expenses.  Based on this information, 
the amount of his VA pension was adjusted, effective from 
January 1995, to reflect the maximum amount permitted for a 
single veteran receiving no income from any source.  

In December 1997, VA informed the veteran that he would not 
be receiving an Eligibility Verification Report form that 
year because individuals with no income, other than their VA 
pension, did not have to complete such form.  However, he was 
also specifically advised that he must immediately inform VA 
if his dependency status or income changed, particularly if 
he began receiving Social Security benefits, he needed to 
immediately inform VA of the change.  

The veteran was again sent a routine reminder in June 1999 of 
his obligation to inform VA if his dependency status or 
income changed because any change could affect his pension.  
If his circumstances changed and he did not inform VA, an 
overpayment of pension could result for which he would have 
to repay.  

Through a cross match with the Social Security 
Administration, VA became aware in May 2000 that the veteran 
was in receipt of $903.50 benefits per month.  VA requested 
the veteran submit verification from Social Security of the 
date the benefit began and any retroactive payment receive, 
the amount of the retroactive payment and the date of its 
receipt.  The letter further informed him that VA was 
proposing terminating his pension, effective from January 
1995, and advised him of his appellate rights.  In August 
2000, his pension benefits were terminated, effective from 
January 1995, thereby creating a $47,515.00 overpayment in 
pension, which he was liable to repay.  

In August 2000, VA received from the veteran a copy of his 
Social Security award letter showing that his benefits began 
in July 1999, with his first check, in the amount of $882.00, 
due to be received in August 1999.  The financial statement 
he submitted in September 2000 shows him receiving $903.50 
monthly Social Security benefits.  He also requested a waiver 
of the overpayment due to financial hardship.  In subsequent 
correspondence to VA, the veteran related that he had 
received his first check from Social Security in August or 
September 1999, based on his reaching his 65th birthday in 
July of that year.  Additionally, he had not received any 
retroactive Social Security benefits payment.  

Based on the receipt of the Social Security information, VA 
adjusted the veteran's pension, effective from September 1, 
1999, thereby reducing the amount of the overpayment from 
$47,515.00 to $8,185.00, for which he would be held liable.  

During the July 2002 video teleconference, the veteran 
testified that he had initially tried to notify VA of his 
receipt of Social Security.  At the time, he was living in 
Mexico but found it difficult to use the telephone system so 
he had asked a visiting friend call VA about the veteran's 
receipt of Social Security benefits when the individual 
returned to the United States.  However, VA personnel 
informed the friend that the veteran personally had to inform 
VA of changes in his status or income.  When questioned 
during the hearing, he acknowledged he was aware of his 
notification obligations, that he had no excuse for not 
writing VA about his Social Security, and that he accepted 
the VA pension checks with the initial intent of reimbursing 
VA; however, his adult son, who is schizophrenic, had came to 
live with him in Mexico where he began to decompensate, so 
the veteran used the VA pension benefits to pay for the son's 
psychiatric care.  

Analysis

Under the standard of equity and good conscience, recovery of 
overpayments of any benefits made under laws administered by 
VA shall be waived when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  
However, the law precludes a waiver of recovery of an 
overpayment, or a waiver of collection, of any indebtedness 
where there exists, in connection with the claim for such 
waiver, an indication of fraud, misrepresentation or bad 
faith on the part of the person or persons having an interest 
in obtaining a waiver of such recovery, the collection of 
such indebtedness, or any interest thereon.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  

The RO's Committee on Waivers and Compromises denied the 
veteran's request for waiver of having to repay the benefits 
he had received while concurrently receiving Social Security 
benefits.  The Committee found that there was no evidence of 
fraud or misrepresentation on the veteran's part in the 
creation of the debt at issue.  Since the Committee has made 
such finding, the Board will not disagree.  However, the 
Committee did find that there was bad faith on the veteran's 
part in dealing with VA and subsequent creation of an 
overpayment in pension benefits sent to the veteran, the 
monthly amount of which was based on no income from any 
source.  

The veteran acknowledged he knew he was not entitled to the 
VA pension checks yet he accepted and cashed those pension 
checks while he was actually receiving Social Security 
benefits.  The overpayment, and consequential $8,185.00 debt 
that is owed to the government, was created because he had 
not reported the fact that he was receiving Social Security 
income.  

It is important to note that it was not the veteran who 
eventually notified VA of this fact; rather, it was through a 
cross match with the Social Security Administration that VA 
learned of the veteran's receipt of such benefits.  
Meanwhile, even after his return to the United States, he 
continued to accept and cash the VA pension checks with full 
knowledge that those benefits were being paid based on him 
receiving no income from any source.  On numerous occasions, 
he had been advised that the amount of pension he would 
receive each month was based on the amount of his income.  If 
his income changed, he was specifically instructed to notify 
VA so that the amount of his pension could be adjusted to 
account for any income change.  The term "bad faith" 
generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  There need not 
be an actual fraudulent intent, rather, merely an intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  See 
38 C.F.R. § 1.965(b)(2).  

The Board emphasizes that it is not a matter of having to 
repay benefits to which the veteran was entitled.  It is a 
matter of repaying benefits to which he was not entitled and 
to which he knew he was not entitled.  Effective from the 
time he began receiving Social Security benefits, his pension 
would have been adjusted to account for the income.  However, 
now that he has caused a debt owed the government, any future 
benefits to which he may be entitled will have to take into 
consideration for payment of the debt.  

While the Board does not find evidence of fraudulent intent 
on the veteran's part in creating the overpayment at issue, 
it must nevertheless conclude that the veteran's dealings 
with VA evidenced an intent to seek an unfair advantage and 
with knowledge of the consequences.  His actions in accepting 
VA pension when he knew that the amount of his pension 
depended on the amount of his income and his failure to 
inform VA of his receipt of Social Security benefits, 
constitutes bad faith on his part in dealing with VA, 
resulting in an erroneous award of monthly pension benefits 
and erroneous retention of $8,185.00 VA benefits to which he 
was not entitled.  A finding of bad faith on the veteran's 
part precludes consideration of the elements of equity and 
good conscience under 38 C.F.R. § 1.965(b)(2).  As such, 
whether it would be a financial hardship on his part to repay 
any or all of the $8,185.00 debt is not taken into 
consideration.  

In denying the veteran's request for waiver of the recovery 
of an overpayment of improved disability pension, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's request for waiver of the indebtedness, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

As waiver of the recovery of an overpayment of nonservice-
connected disability pension benefits in the amount of 
$8,185.00 is precluded by reason of bad faith on the part of 
the veteran, the appeal is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

